Citation Nr: 0511408	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  94-25 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for pancreatitis, 
including as secondary to service-connected bilateral 
herniorrhaphy.  

2.  Entitlement to service connection for diabetes mellitus, 
on a direct and secondary basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant had active service from August 1951 to August 
1955.

This appeal arose from an October 1992 rating decision by the 
Department of Veterans Affairs (VA) Boston, Massachusetts, 
Regional Office (RO) that denied service connection for 
pancreatitis on a direct basis and as secondary to service-
connected hernia residuals.  The claim has been transferred 
to the RO in Houston, Texas.  

The appeal is REMANDED to the Houston RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

In response to the October 1992 rating decision denying this 
claim, the veteran perfected an appeal in December 1992.  A 
hearing at the Boston RO was held in July 1993.  Additional 
development was recommended.  In June 1996, the veteran 
informed the RO he moved to Texas.  Following the transfer of 
the file to the Houston RO in July 1997, no action was taken 
on the file until the veteran's representative contacted the 
RO in October 2002.  Thereafter, VA treatment records were 
sought, as were additional service medical records identified 
by the veteran.  Additionally, the RO sent the veteran a 
letter in compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  

With respect to the duty to assist, the VCAA provides that VA 
will make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2004).

The record shows that the veteran is service connected for 
right inguinal hernia and left inguinal hernia scar.  He 
argues that his current pancreatitis, established by CT scan 
in March 1992, is related to service or to his service-
connected hernia residuals.  The veteran noted in his July 
1993 personal hearing that a VA doctor, 
S. P., M.D., of the Boston outpatient clinic (OPC), was 
willing to offer his opinion that the veteran's current 
pancreatitis was related to his active service.  He reported 
that this doctor told him to have the RO contact him and he 
would provide a supporting opinion.  The veteran was told at 
the hearing that he would have to get this opinion from the 
doctor.  He stated he would try and do that, but no such 
opinion has been received.  In July 1993, the veteran 
indicated his willingness to report for a VA examination.  

In January 2005, the veteran's representative cited a 1996 
development note by the RO that recommended contacting Dr. 
S.P. at the Boston OPC to solicit any opinion he may have, 
verifying the existence of any service or clinical records 
showing treatment in Guantanamo Bay Base Hospital, Cuba, and 
scheduling a VA examination for the veteran.  

The Board finds that the duties under the VCAA, in this case, 
warrant a request to Dr. S.P. of the Boston OPC that he 
provide the aforementioned opinion.  However, there is a 
possibility that Dr. S. P. will no longer be available, 
considering the amount of time that has passed in this claim.  
Therefore, the Board finds that scheduling a VA examination 
is also appropriate.  

Additionally, by the rating decision of October 1992, the RO 
denied service connection for diabetes on a direct and 
secondary basis.  In a statement received at the RO in July 
1993, the veteran expressed disagreement with the RO's denial 
of this claim.  A Statement of the Case (SOC) has not been 
issued regarding this matter.  Under the circumstances, this 
issue is not yet ripe for appellate review and must be 
remanded to the AOJ for issuance of a SOC and to ensure 
protection of the veteran's due process rights.  See 
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200; see also Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is hereby REMANDED for the following:

1.  Contact the Boston VA OPC and 
determine whether Dr. S. P. is available.  
If he is, ask him to review the veteran's 
file and then offer an opinion as to 
whether it is at least as likely as not 
that the veteran's pancreatitis had its 
onset during active service or is related 
to any in-service disease or injury, or 
was caused or aggravated by the veteran's 
service-connected hernia disability.  Ask 
him to provide complete rationales for any 
conclusions reached.  Ask him to state in 
the report if the claims folder was 
reviewed.  If Dr. S. P. is unavailable, 
documentation of that fact should be made.  

2.  Schedule the veteran for an 
appropriate VA examination.  The claims 
folder must be sent to the examiner for 
review.  Ask the examiner to state in the 
report if the claims folder was reviewed.  

The examiner should provide an opinion 
stating whether it is at least as likely 
as not that the veteran's pancreatitis had 
its onset during active service or is 
related to any in-service disease or 
injury, or was caused or aggravated by the 
veteran's service-connected hernia 
disability.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  Readjudicate the veteran's claim for 
entitlement to service connection for 
pancreatitis, including as secondary to 
service-connected bilateral herniorrhaphy, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remain 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  

4.  Readjudicate the issue of entitlement 
to service connection for diabetes 
mellitus on a direct and secondary basis.  
If the benefit claimed remains denied, 
then issue an SOC to the veteran and his 
representative.  They should then be given 
the opportunity to respond thereto.  Only 
if the veteran submits a timely 
substantive appeal (VA Form 9) should this 
issue be referred back to the Board for 
appellate review.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




